Citation Nr: 0213239	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  00-09 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder described as idiopathic erythema nodosum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1955.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

The Board, in a July 2001 decision, found that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for a skin disorder 
described as idiopathic erythema nodosum.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (the Court).  In June 2002, the Court issued an Order 
that vacated the July 2001 Board decision and remanded the 
case to the Board for readjudication.


FINDINGS OF FACT

1.  The veteran's previous attempt to reopen his claim of 
service connection for a skin disorder described as 
idiopathic erythema nodosum was denied by the RO in a rating 
decision dated in February 1997.  He did not initiate an 
appeal with regard to this rating decision and therefore, it 
became final.

2.  Evidence received subsequent to the February 1997 rating 
decision of the RO is so significant that it must be 
considered in order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The denial of service connection for a skin disorder 
described as erythema nodosum in February 1997 is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1997).

2.  Evidence received since the RO's February 1997 denial of 
service connection for a skin disorder described as 
idiopathic erythema nodosum is new and material and the 
veteran's claim for service connection for that benefit is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2002).  The new law applies 
to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.  See VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  

It is the Board's conclusion that the new law does not 
preclude the Board from adjudicating this portion of the 
veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim.  
Reopening the claim, prior to referring the claim to the RO 
for consideration of the merits under the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

The claim of service connection for a skin disorder described 
as erythema nodosum was originally denied in September 1983 
and confirmed on the basis of no new and material evidence in 
August 1990 and February 1997.  The RO's rating decision of 
February 1997 is the last final denial of the claim on any 
basis because he did not initiate an appeal within the time 
allowed by law and regulations.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1997).

The basis for the last final denial was that the veteran's 
skin disorder was not present in service and had its onset in 
the 1970's, approximately two decades after his separation 
from service.  

In order to reopen the claim, new and material evidence must 
be submitted.  The Board acknowledges that the regulation 
regarding new and material evidence was recently amended.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  This amendment to 38 C.F.R. 
§ 3.156(a) applies only to claims to reopen a finally decided 
claim received on or after August 29, 2001.  The veteran's 
request to reopen his claim was filed prior to August 29, 
2001.  Therefore, the amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

As noted above, the basis for the February 1997 rating 
decision was that there was no medical evidence of the 
veteran's skin disorder either during service or for 
approximately two decades following separation from service.  
Based upon this evidence, the RO denied the veteran's claim 
in February 1997, and that decision became final.  In order 
to reopen the claim, the veteran would have to submit new and 
material evidence.

Such evidence would have to tend to prove the merits of the 
claim as to each essential element that was a specified basis 
for the previous denial.  Evans, supra.  Thus, in this case, 
to be new and material the evidence would need to be 
probative of the question of whether the veteran currently 
had a skin disorder that was related to his period of 
service. 

Evidence submitted with the claim on appeal (filed in March 
1999) included a letter from W. R. B., M.D., dated in 
February 1999.  Dr. B. noted that the veteran had been 
diagnosed in the past as having, "an usually severe and rare 
condition called chronic recurrent erythema nodosum," and it 
was the physician's impression that this makes him 
undoubtedly totally disabled.  Dr. B. added that, 
"apparently, this was acquired in the service." 

Guided by the Court's instructions in this case, the Board 
finds Dr. B.'s opinion to constitute evidence that bears 
directly and substantially upon the specific matter under 
consideration, and that is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2001).  Accordingly, the veteran's claim 
for service connection for a skin disorder described as 
erythema nodosum is reopened.

While the record contains sufficient evidence to reopen the 
veteran's claim, the Board has determined that additional 
development is required prior to adjudication of the merits 
of the reopened claim.  Accordingly, the Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing that issue.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a skin disorder, described as 
idiopathic erythema nodosum, is reopened.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

